         Case 4:20-cv-00597-BLW Document 11 Filed 03/16/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


 KIM HYDE-RHODES,
                                                 Case No. 4:20-cv-00597-BLW
                       Plaintiff,

 vs.                                             ORDER ON ALL PENDING
                                                 MOTIONS
 JEFFERSON COUNTY,

                       Defendant.




       In the Initial Review Order, the Court ordered Plaintiff Kim Hyde-Rhodes to take

financial responsibility for her case and to file an amended complaint, following the

guidelines in that order. Dkt. 3. Plaintiff

(Dkt. 4), but she has filed a number of items that are still deficient.

       Having reviewed the record in this matter, the Court enters the following Order.

                                              ORDER

       IT IS ORDERED:

         1.

              GRANTED.

         2.

              Time (Dkt. 5) is GRANTED.




ORDER ON ALL PENDING MOTIONS- 1
Case 4:20-cv-00597-BLW Document 11 Filed 03/16/21 Page 2 of 2
